EXHIBIT MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Auto Star, Inc. As independent registered public accountants, we hereby consent to the use of our report dated August 11, 2008, with respect to the financial statements of Auto Star, Inc., in its Registration Statement on Form S-1 relating to the registration of 2,293,440 shares of common stock. /s/ Moore & Associates Chartered Moore & Associates Chartered Las Vegas, Nevada October 29, 2008 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702) 253-7499 Fax (702) 253-7501
